Citation Nr: 1104700	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Edward C. Bartos


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to November 
1945.  The Veteran died in 1981.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in November 2010 and 
was remanded for RO to collect a legible copy of the Veteran's 
death certificate and to solicit a VA opinion.  The RO has 
complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran died due to the immediate cause of cardiac 
arrest, and the significant conditions of diabetes mellitus and 
hypertension.

2.  At the time of the Veteran's death, service connection was in 
effect for amputation of the right arm and hearing loss.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the Veteran's 
death.




CONCLUSION OF LAW

The criteria to establish service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

During the pendency of this appeal, the Court issued a decision 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007) which set forth a 
new standard as to notice under the VCAA pertaining to a claim 
for DIC benefits under 38 U.S.C.A. § 1310 (where premised upon 
service-connected disability).  Generally, the notice provided 
must include (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant dated in August 2008 that fully addressed 
all notice elements.

In compliance with the duty to notify the appellant of what 
information would substantiate her claim, the appellant was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and duration 
of the symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained the available service treatment 
records.  Additionally, the RO sought a VA opinion in April 2009 
and November 2010.  Neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claim

The appellant contends that service connection for the cause of 
the Veteran's death is warranted.  After a thorough review of the 
evidence of record, the Board finds that the preponderance of the 
evidence is against the claim.  Service connection for the cause 
of the Veteran's death is not warranted because a service-
connected disability did not cause or contribute substantially or 
materially to the Veteran's death. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Veteran's death certificate reflects he died in 1981, at age 
60.  The cause of death was cardiac arrest.  Other significant 
conditions contributing to death were diabetes mellitus and 
hypertension.  

During his lifetime, the Veteran was in receipt of service 
connection for injuries sustained in a land-mine explosion 
incurred in combat in France during World War II.  These 
residuals were rated as an amputation of the right upper arm, 
approximately five inches below the shoulder, and otitis media, 
chronic left, hearing as of 10/15-large destruction of inferior 
portion of left tympanic membrane, assigned a combined rating of 
100 percent from November 6, 1945, to July 22, 1946; and, from 
July 23, 1946, forward, an 80 percent combined rating for 
amputation, right arm, five inches below shoulder (rated as 80 
percent disabling), and loss of hearing on the left and 
concussion (rated as 10 percent disabling).

A review of the Veteran's service treatment records shows no 
findings, treatment, or diagnosis of heart disease during 
service.  After service, there is a dearth of medical records, 
and no medical evidence indicates that the Veteran had heart 
disease as a result of service, or secondary to his service-
connected amputation. 

The appellant has submitted a letter dated in November 2008 from 
a physician who treated the Veteran from approximately 1978 until 
the time of his death.  The treating physician opined that the 
challenge of operating a dairy farm at the time of the Veteran's 
death contributed to his death at the age of 60.  He also noted 
that the EKG diagnosis on hospital admission in December 1981 was 
acute anterior septolateral myocardial infarction, which resulted 
in death the following day.  He concluded that the loss of the 
Veteran's arm was definitely a considerable physiological stress 
and strain, especially on the Veteran's cardiovascular system.

A VA examiner issued an opinion in this matter in April 2009.  
The examiner stated that the Veteran's death was due to the acute 
event, i.e. acute anteroseptal myocardial infarction, and it was 
less likely as not that the Veteran's death was due to the 
amputation of his arm.  

An additional VA opinion was issued in November 2010.  The 
examiner first opined that the Veteran's death was unrelated to 
his service connected hearing loss.  While the examiner noted 
medical literature suggested an association between amputations 
and cardiovascular disease and other risk factors for 
cardiovascular disease, including sedentary lifestyle, increased 
weight, and elevated cholesterol, the examiner explained that 
this association is related to amputations of the lower 
extremities, and not, amputations of the upper extremities.  

The examiner further noted that whether the Veteran was living 
with stress, as suggested by his private physician, and whether 
that stress may have contributed to his cardiac arrest, is 
speculative.  The Board observes that such speculation would not 
amount to reasonable doubt - the term means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. See 38 C.F.R. § 3.102.

The examiner opined that based on the record, it appeared that 
the Veteran led an active lifestyle and worked in farming.  The 
examiner concluded that he could not state that the Veteran's 
left arm amputation contributed significantly to the cardiac 
arrest that caused his death.  

When evaluating medical opinions it is the province of the Board 
to weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to also accept certain 
medical opinions over others.  See Evans v. West, 12 Vet. App. 
22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board 
cannot make its own independent medical determinations and that 
there must be plausible reasons for favoring one opinion over 
another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the  claims file.  
Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is 
whether the examining medical provider had a sufficiently clear 
and well- reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 
(2005) (rejecting medical opinions that did not indicate whether 
the physicians actually examined the Veteran, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data).  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).

Here, the Board finds the opinion of the November 2010 VA 
examiner more probative.  The opinion of the private physician is 
speculative.  While he opines that the Veteran was under stress 
and strain as a result of his amputation, he has not cited any 
evidence that the Veteran's stress or strain caused his cardiac 
arrest.  Additionally, the physician does not address the 
Veteran's hypertension and diabetes mellitus as factors in the 
Veteran's cardiac arrest or death.  

Conversely, the November 2010 VA examiner addresses the possible 
relationship between amputations and cardiac disorders, but 
explains how that relationship is not applicable in the present 
case.  He further notes that it is speculative to say that the 
Veteran was under stress as a result amputation, which led to his 
heart attack that caused his death.  Accordingly, the Board finds 
the November 2010 VA examiner's opinion more persuasive.  

Finally, the Board has considered the appellant's lay testimony.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Board finds the appellant is competent to present evidence 
that the Veteran was working in a physically demanding profession 
and that she was told that working with one arm could have placed 
undue stress on the Veteran's heart.  The Board finds her 
statements to be credible.  However, they are insufficient to 
establish an etiological relationship between the Veteran's 
service-connected amputation and the cardiac arrest that caused 
his death.  

Since the evidence linking the Veteran's heart disease with 
service or his service-connected amputation is not persuasive or 
supported by the record, and the Veteran was not service-
connected for that condition at the time of his death, the Board 
finds that the preponderance of the evidence is against a 
conclusion that a service-connected disability was either a 
principal or contributory cause of the Veteran's death.  
Accordingly, service connection for the cause of the Veteran's 
death is not established. 


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


